FILED
                                                                       Nov 07 2018, 9:22 am

                                                                           CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEE
Stephen R. Lewis                                          Jack M. Freedman
Indianapolis, Indiana                                     Fishers, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jennifer Rose,                                            November 7, 2018
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          18A-DN-1085
        v.                                                Appeal from the Hamilton
                                                          Superior Court
William D. Bozeman, Sr.,                                  The Honorable J. Richard
Appellee-Petitioner.                                      Campbell, Judge
                                                          Trial Court Cause No.
                                                          29D04-1708-DN-7220



Riley, Judge.




Court of Appeals of Indiana | Opinion 18A-DN-1085 | November 7, 2018                           Page 1 of 9
                                STATEMENT OF THE CASE
[1]   Appellant-Respondent, Jennifer L. Rose (Rose), appeals the trial court’s Order

      on Appellee-Plaintiff’s, William D. Bozeman, Sr. (Bozeman), motion to correct

      error with respect to the division of marital property in the parties’ decree of

      dissolution of marriage.


[2]   We affirm.


                                                   ISSUES
[3]   Rose presents us with two issues on appeal, which we restate as:


          (1) Whether the trial court abused its discretion by granting Bozeman’s

              motion to correct error without specifying its reasons; and

          (2) Whether the trial court abused its discretion by adjusting the division of

              the marital estate.


                      FACTS AND PROCEDURAL HISTORY
[4]   Bozeman and Rose married on July 7, 2017. They closed on the purchase of

      the marital residence located in Fishers in the amount of $499,900 on July 19,

      2017, and moved into the marital residence on July 28, 2017. Although Rose

      did not contribute any money towards the purchase of the residence, the house

      was titled in both parties’ names. The parties separated on July 31, 2017, and

      Bozeman petitioned for a decree of dissolution on August 1, 2017, after twenty-

      four days of marriage. When the parties separated, Bozeman gave Rose

      $30,000. Rose continued to live in the marital residence rent-free while the case

      Court of Appeals of Indiana | Opinion 18A-DN-1085 | November 7, 2018       Page 2 of 9
      was pending; Bozeman paid the taxes on the residence and the cost of painting

      necessary to sell the residence.


[5]   Including the money used to purchase the marital residence, Bozeman brought

      more than three million dollars of assets into the marriage. Other than the

      marital residence and the increase in value of assets during the marriage,

      Bozeman was awarded all the assets he brought into the marriage upon its

      dissolution.


[6]   On February 28, 2018, the trial court conducted a final hearing. On March 15,

      2018, the trial court issued its decree of dissolution of marriage, concluding in

      pertinent part that


              21. Within seven (7) days after this Decree has been file marked
              by the Clerk of Hamilton County, Indiana, [Bozeman] shall pay
              twenty thousand, four hundred four dollars ($20,404) to [Rose]
              as her share of the increase in value of the marital assets that took
              place prior to the date of final separation.


              22. With regard to the marital residence, although [Bozeman]
              brought the purchase money into the marriage, Indiana law is
              clear that once he put [Rose’s] name on the deed it is just as
              much hers as his. Even though the marriage was short, once
              [Rose’s] name was put on the real estate, it is half hers.
              Therefore, [Bozeman] and [Rose] shall each receive fifty percent
              (50%) of the “net proceeds” from the sale of the house. “Net
              proceeds” shall mean the amount that is paid to the parties by the
              closing agent after all contractual amounts, taxes, closing costs
              and expenses, and broker’s fees have been paid. [Bozeman] shall
              pay the costs of any repairs or improvements to the home that
              were made in preparation for sale.


      Court of Appeals of Indiana | Opinion 18A-DN-1085 | November 7, 2018        Page 3 of 9
              23. [Rose] shall vacate the marital residence as required by the
              closing on the sale.


              24. [Bozeman] shall continue to pay the utility costs and other
              expenses of the marital residence until ownership is transferred.


              25. [Rose] shall have sole ownership of all personal property
              remaining in the marital residence that is not contractually
              required to go to the buyers.


              26. Each party shall have sole ownership of all other personal
              property in his or her possession.


      (Appellant’s App. Vol. II, pp. 40-41).


[7]   On April 12, 2018, Bozeman filed his motion to correct error, requesting the

      trial court to correct the equal division of the net proceeds from the sale of the

      marital residence because Bozeman had “put up all the money for the purchase

      just two (2) weeks before the divorce case was filed.” (Appellant’s App. Vol. II,

      p. 54). On April 23, 2018, the trial court granted Bozeman’s motion, holding:


              Paragraph 22 of the Decree is deleted and replaced with the
              following language:


              [Rose] shall receive $35,000 and [Bozeman] shall receive the
              balance of the “net proceeds” from the sale of the marital
              residence[.] “Net proceeds” means the amount that is paid to the
              parties by the closing agent after all contractual amounts, taxes,
              closing costs, expenses, and broker’s fees have been paid.


      (Appellant’s App. Vol. II, p. 11).


      Court of Appeals of Indiana | Opinion 18A-DN-1085 | November 7, 2018        Page 4 of 9
[8]    Rose now appeals. Additional facts will be provided if necessary.


                               DISCUSSION AND DECISION
                                      I. Articulation of General Reasons


[9]    Rose appeals from the grant of Bozeman’s motion to correct error. We review

       a trial court’s ruling on a motion to correct error for an abuse of discretion.

       Santelli v. Rahmatullah, 993 N.E.2d 167, 173 (Ind. 2013). In so doing, we afford

       the trial court’s decision “a strong presumption of correctness.” Id.


[10]   Rose contends that because Bozeman filed his motion to correct error pursuant

       to Indiana Trial Rule 59(J) and corrective relief was granted, the trial court was

       required to “specify the general reasons therefor.” See Ind. Trial Rule 59(J).

       Because these general reasons are absent in the trial court’s order, Rose requests

       this court to reverse the trial court’s grant of Bozeman’s motion. In support of

       her argument, Rose relies on Riggen v. Riggen, 71 N.E.3d 420, 423 (Ind. Ct.

       App. 2017) in which we concluded that the trial court’s failure to provide an

       explanation for its decision to grant Wife’s motion to correct error in

       accordance with T.R. 59(J) could not be considered harmless error. In Riggen,

       appellee failed to submit an appellee’s brief, and we cautioned that “[w]ere this

       case before us with an appellee’s brief, we might conclude that the error was

       harmless.” Id.


[11]   We reached the opposite result in Pickett v. Pickett, 470 N.E.2d 751, 756 (Ind.

       Ct. App. 1984), where the trial court similarly failed to specify the general

       reasons for its decision to grant Wife’s motion to correct error. Based on “other
       Court of Appeals of Indiana | Opinion 18A-DN-1085 | November 7, 2018        Page 5 of 9
       evidence in the record,” we were able to infer the trial court’s general reason for

       correcting its original decree and noted that Husband failed to demonstrate “on

       appeal how the trial court’s failure ha[d] prevented him from formulating his

       appeal.” Id. Concluding that “[w]ithout a showing of prejudice, the trial

       court’s error was harmless,” we noted that “[t]o remand to the trial court for the

       sole purpose of stating such reasons in this case we believe would violate the

       principle of judicial economy, the mere honoring of form over substance.” Id.


[12]   Bozeman initially petitioned for an unequal division of the marital estate based

       on the short duration of the marriage, and the assets of the respective parties

       prior to the marriage. During the dissolution hearing, he requested the court to

       award him the marital residence and allocate to him the loss on the sale of the

       residence. In its dissolution decree, the trial court awarded Rose half of the net

       proceeds of the sale of the residence. Bozeman filed a motion to correct error,

       requesting in his memorandum to award him the net proceeds of the sale of the

       marital residence based on the duration of the marriage, the respective assets

       the parties brought into the marriage, and the windfall Rose reaped by being

       awarded half of the net proceeds of the sale. Rose responded to this

       memorandum. Even though the trial court omitted to specify its reasons for

       granting Bozeman’s motion, Rose fails to show how she was prejudiced by the

       lack of general reasons as there is sufficient evidence in the record from which

       to infer the basis of the trial court’s grant. Therefore, as in Pickett, we conclude

       that this error was harmless. See id.


                                 II. Adjustment of Division of Marital Estate

       Court of Appeals of Indiana | Opinion 18A-DN-1085 | November 7, 2018        Page 6 of 9
[13]   Turning to the merits of the case, Rose contends that the trial court abused its

       discretion by adjusting the division of the net proceeds of the sale of the marital

       residence. She maintains that under “the facts and circumstances of this case,

       specifically those surrounding the trial court’s granting of [Bozeman’s] [m]otion

       to [c]orrect [e]rror, this [c]ourt cannot reasonably infer that the trial court

       considered all the factors set out in Ind. Code § 31-15-7-5.” (Appellant’s Br. p.

       15).


[14]   In dividing marital property, the trial court shall presume that an equal division

       of the marital property between the parties is just and reasonable. I.C. § 31-15-

       7-5. This presumption may be rebutted however, by evidence that an equal

       division would not be just and reasonable. Id. This rebuttal may include

       evidence of the following factors:


               (1) The contribution of each spouse to the acquisition of the
                   property, regardless of whether the contribution was income
                   producing.

               (2) The extent to which the property was acquired by each
                   spouse:
                      (A) Before the marriage; or
                      (B) Through inheritance or gift.

               (3) The economic circumstances of each spouse at the time the
                   disposition of the property is to become effective, including
                   the desirability of awarding the family residence or the right to
                   dwell in the family residence for such periods as the court
                   considers just to the spouse having custody of any children.

               (4) The conduct of the parties during the marriage as related to
                   the disposition or dissipation of their property.

               (5) The earnings or earning ability of the parties as related to:

       Court of Appeals of Indiana | Opinion 18A-DN-1085 | November 7, 2018         Page 7 of 9
                        (A) a final division of property; and
                        (B) a final determination of the property rights of the
                            parties.

       I.C. § 31-15-7-5. In dividing marital property, the trial court must consider all

       of these factors, but it is not required to explicitly address all of the factors in

       every case. Montgomery v. Faust, 910 N.E.2d 234, 239 (Ind. Ct. App. 2009).


[15]   Rose argues that the trial court, in considering Bozeman’s motion to correct

       error, only emphasized the first two statutory factors, without considering any

       of the others. However, “[w]hen a party challenges the trial court’s division of

       marital property, [she] must overcome a strong presumption that the trial court

       considered and complied with the applicable statute, and that presumption is

       one of the strongest presumptions applicable to our consideration on appeal.”

       Hatten v. Hatten, 825 N.E.2d 791, 794 (Ind. Ct. App. 2005), trans. denied.


[16]   The extremely short duration of the marriage, the substantial property and

       financial contribution by Bozeman to the marriage versus the very limited assets

       of Rose only speak to the first two statutory factors of I.C. § 31-15-7-5. The

       twenty-four-day term of married life is simply too short to even evaluate the

       other factors as the economic circumstances and earning abilities of the parties

       would not yet have been impacted. Rose, however, contends that the trial

       court’s grant of the motion to correct error must be based on a decision to

       allocate fault for the failed marriage as Bozeman alluded to in his motion that

       the marriage had never been consummated. In light of the presumption that the

       trial court considered all statutory factors and in the absence of any evidence

       supporting Rose’s allegation, we must conclude that the trial court applied the
       Court of Appeals of Indiana | Opinion 18A-DN-1085 | November 7, 2018           Page 8 of 9
       law and Rose’s claim amounts to nothing more than speculation. Accordingly,

       we affirm the trial court’s grant of Bozeman’s motion to correct error.


                                             CONCLUSION
[17]   Based on the foregoing, we hold that the trial court did not abuse its discretion

       in granting Bozeman’s motion to correct error.


[18]   Affirmed.


[19]   Vaidik, C. J. and Kirsch, J. concur




       Court of Appeals of Indiana | Opinion 18A-DN-1085 | November 7, 2018      Page 9 of 9